Citation Nr: 0025579	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  95-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a left knee injury, currently evaluated as 20 
percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought.  
The veteran, who had active service from June 1985 to 
December 1985, and from April 1988 to September 1992, 
appealed that decision.

The veteran's claim for an initial evaluation in excess of 10 
percent for chondromalacia patella of the right knee is 
discussed in the REMAND portion of this decision following 
the ORDER below.


FINDINGS OF FACT

1.  The veteran's left knee was productive of slight laxity, 
but not instability, at the time of his most recent VA 
examination.

2.  The veteran's left knee had active range of motion from 0 
to 80 degrees at the time of his most recent VA examination.

3.  The veteran's left leg has atrophy.

4.  The veteran has arthritis in the left knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for postoperative residuals of a left knee injury have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.40, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for a separate 10 percent evaluation for 
arthritis of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 
4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (1999); 
VAOPGCPREC 9-98, VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for an increased evaluation for 
postoperative residuals of a left knee injury is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in severity is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

The veteran had complaints of left knee discomfort numerous 
times during service.  This culminated in arthroscopic 
debridement of the left knee in February 1990.  A June 1993 
rating decision granted service connection for postoperative 
residuals, and assigned a 20 percent evaluation for this 
disability under Diagnostic Code 5257, which has continued to 
the time of this current claim. 

As a result of this claim for an increased evaluation, the 
veteran was provided a VA orthopedic examination in March 
1997.  The examiner reviewed the veteran's relevant history, 
and the veteran stated that he was then employed in the home 
improvement business.  Objectively, range of motion of the 
knee was full, from zero to 140 degrees, with intact medial 
and collateral ligaments.  Both Drawer's and Lachman's tests 
were normal.  The veteran had complaints of knee pain with 
lifting, and the examiner did comment that the veteran did 
have difficulty with the knee.  X-rays of the left knee noted 
narrowing of the left medical joint consistent with 
degenerative changes.

The veteran was provided another VA orthopedic examination in 
August 1997.  He reported right knee pain that was mostly 
along the joint line.  However, the veteran denied patellar 
dislocation.  The veteran reported that he had to leave 
employment as a carpenter because of knee and back pain, and 
that he was most recently employed putting siding on houses.  
Objectively, there was tenderness of the lower patellar 
tendon, but a negative McMurray's test.  Range of motion of 
the left knee was from 5 to 122 degrees.

The veteran was provided another VA orthopedic examination in 
April 1998.  Range of motion of the left knee was from zero 
to 110 to 115 degrees, with complaints of pain on movement.  
In contrast to earlier examinations, the left knee then 
showed some instability and laxity.   His most recent VA 
orthopedic examination was provided in November 1999.  The 
veteran's left knee had from 0 to 80 degrees of active motion 
(and up to 90 degrees of passive flexion) with complaints of 
pain.  Notably, this examiner stated that the left leg showed 
evidence of atrophy, with one-and-a-half inches of difference 
as measured at the mid-calf.  Some laxity, but no 
instability, was also noted.  The examiner stated that left 
knee pain could significantly limit functional ability.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999).  Plate II of 
38 C.F.R. § 4.71 provides that full range of motion of the 
knee is from zero degrees to 140 degrees.  

A VA General Counsel Precedent Opinion provides for multiple 
ratings for arthritis under Diagnostic Code 5003-5010 (for 
degenerative and posttraumatic arthritis, respectively) and 
Diagnostic Code 5257 (for subluxation or lateral 
instability).  VAOPGCPREC 23-97 (issued July 1, 1997).  That 
opinion, summarizing case and statutory law, held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  Under 
VAOPGCPREC 9-98 (issued August 14, 1998), the VA General 
Counsel held that a separate rating for arthritis may be 
assigned based upon X-ray findings and limitation of motion 
that does not rise to a compensable level under DC 5260 or DC 
5261.  In a similar manner, a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.

The RO has evaluated the veteran's postoperative residuals 
under Diagnostic Code 5257, which provides that moderate 
recurrent subluxation or lateral instability warrants a 20 
percent evaluation, while a 30 percent evaluation, the 
highest under this code, is warranted for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  In light of the above medical 
evidence, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of the currently 
assigned 20 percent evaluation under Diagnostic Code 5257.  
In this regard, while there was some laxity noted at the time 
of the two most recent VA examinations, neither examiner 
characterized such as severe.  Neither examiner commented 
that any laxity was a significant problem with the veteran's 
knee.  As such, the Board finds that the evidence is 
manifestly against a 30 percent evaluation under Diagnostic 
Code 5257.

However, the Board finds that a separate 10 percent 
evaluation is warranted under Diagnostic Code 5003, which 
evaluates arthritis.  As noted above, a separate evaluation 
can be assigned for arthritis.  Diagnostic Code 5003, which 
evaluates degenerative arthritis, uses limitation of motion 
as the criteria for evaluating this disability.  Diagnostic 
Code 5260 provides that limitation of flexion to 30 degrees 
warrants a 20 percent evaluation, while a 30 percent 
evaluation, the highest under that diagnostic code, is 
warranted when flexion is limited to 15 degrees or less.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  Diagnostic 
Code 5261 provides that a 20 percent evaluation is warranted 
when extension is limited to 15 degrees, while a 30 percent 
evaluation is warranted when extension is limited to 20 
degrees.  A 40 percent evaluation is warranted under this 
diagnostic code when extension is limited to 30 degrees, and 
a 50 percent evaluation, the highest under this diagnostic 
code, is warranted when extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).

In light of the above, the Board finds that a separate 10 
percent evaluation is warranted for the degenerative 
arthritis of the left knee.  In this regard, while the 
veteran's limitation of range of motion does not rise to a 
compensable level under either Diagnostic Code 5260 or 5261, 
the veteran's functional limitations as a result of pain does 
rise to a compensable level.  In particular, the Board notes 
that the most recent VA examination report commented that the 
veteran's left leg showed signs of atrophy, which is evidence 
of non- or underuse.  Accordingly, applying the schedular 
criteria, in conjunction with the Court's holding in DeLuca 
v. Brown, the Board finds that a separate 10 percent 
evaluation is warranted.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1999).  
In this regard, the Board finds that there has been no 
showing by the veteran that postoperative residuals of a left 
knee injury has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  While he did indicate that he left his 
position as a carpenter, and took a lower paying job, as a 
result of credible complaints of knee pain, the Board would 
point out that the separate evaluations assigned to the left 
knee do contemplate a reduction in earning capacity.  In 
addition, the most recent evidence reflects that the veteran 
is 100 percent disabled as a result of a service connected 
psychiatric disorder.  Further, the veteran's inability to 
perform a specific occupation does not rise to the level of 
marked interference with employment.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for postoperative 
residuals of a left knee injury based upon instability or 
laxity is denied.

Subject to the statutes and regulations governing monetary 
payments, a separate 10 percent evaluation for arthritis of 
the left knee is granted.






REMAND

As a result of an August 1997 opinion contained in a VA 
examination report, secondary service connection was granted 
for chondromalacia patella of the right knee in the October 
1997 rating decision on appeal.  That rating decision 
assigned a 10 percent evaluation under Diagnostic Code 5257, 
effective March 27, 1995.  The veteran challenged the initial 
rating assigned to the right knee, and by rating decision 
dated in May 1998, the evaluation for the right knee disorder 
was increased to 20 percent disabling, effective March 27, 
1995.  As this was not a complete grant of benefits, the 
appeal with respect to the right knee is still pending.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

As noted above, a separate rating can be assigned for 
limitation of motion due to arthritis of a knee, if arthritis 
is a manifestation of a knee disability.  In the veteran's 
claim regarding his right knee, the examiner who conducted 
the April 1998 orthopedic examination stated that the veteran 
had chronic right knee pain with possible right meniscus tear 
with degenerative joint disease.  However, a review of the 
entire claims file does not reflect that X-rays have ever 
been taken of the veteran's right knee.  Diagnostic Code 
5003, which evaluates degenerative arthritis, requires X-ray 
evidence of arthritis.  As X-rays have not been taken of the 
veteran's right knee, the Board finds that further 
information is required before an informed decision can be 
made in this claim, and thus, this claim is REMANDED for the 
following:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the full nature and extent of his 
service-connected chondromalacia patella 
of the right knee.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner (including 
through consultation) should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner is asked to comment on the 
presence or absence of instability or 
subluxation, the presence or absence of 
X-ray evidence of arthritis, and to 
comment on the range of motion of the 
right knee.  X-rays of the right knee 
must be taken.  All examination findings 
and a complete rationale for each opinion 
expressed should be set forth.  Since it 
is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1, the claims file must be 
made available to the examiner for 
review.  

2.  The RO should then readjudicate the 
claim for a higher initial evaluation for 
chondromalacia patella of the right knee 
on the basis of all the evidence of 
record.  The RO is also asked to apply VA 
General Counsel Opinions 23-97 and 9-98, 
which provide that separate evaluations 
may be assigned for a knee disorder that 
is manifested both by subluxation or 
lateral instability and X-ray evidence of 
arthritis.

3.  If the veteran's claim is not granted 
in full, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should then be afforded the 
applicable time to respond.








The purpose of this REMAND is to obtain additional 
information; the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matters remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

